Judgment, Supreme Court, New York County (John Cataldo, J.), rendered November 20, 2006, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing her to a term of 4V2 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. The People established probable cause for defendant’s arrest, notwithstanding the absence of testimony from the officers who initially detained defendant, given the testimony of the officer who placed defendant under arrest immediately thereafter. The only reasonable conclusion that could be drawn from the totality of the hearing evidence is that defendant was detained based on radio transmissions describing the suspects (see People v Gonzalez, 91 NY2d 909, 910 [1998]). There is no merit to defendant’s suggestion that the type of circumstantial inferences drawn in Gonzalez should be limited to “buy and bust” cases (see e.g. People v Colon, 39 AD3d 233 [2007], lv denied 9 NY3d 874 [2007]; People v Dingle, 30 AD3d 1121, 1122 [2006], lv denied 7 NY3d 925 [2006]; People v Myers, 28 AD3d 373 [2006], lv denied 7 NY3d 760 [2006]).
The imposition of mandatory surcharges and fees by way of court documents, but without mention in the court’s oral pronouncement of sentence, was lawful (see People v Harris, 51 AD3d 523 [2008]).
We perceive no basis for reducing the sentence. Concur— Lippman, EJ., Mazzarelli, Williams, Sweeny and Acosta, JJ.